DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The rejections under 35 U.S.C. 112 have been withdrawn. Where necessary, new rejections have been made in view of applicant’s amendments as explained below.
Applicant’s arguments regarding claims 1 and 16, see pgs. 7 and 8 of the response filed 09/16/2021. The rejection of those claims has been withdrawn.
Applicant's arguments, regarding new claim 21, filed 09/16/2021 have been fully considered but they are not persuasive. According to applicant, the beamsplitter 610 obviates the need for a tap coupler and even if it did not that a person of ordinary skill in the art would not be motivated to include a tap coupler due to a Flanders indicating the preferred embodiments have “little or no fiber links”. This is not persuasive, because the rejection relies on replacing the beamsplitter 610 with the tap coupler. Furthermore, the cited paragraph from Flanders does not teach away or otherwise discredit the combination, because it allows for some fiber links and Atieh provides a motivation for using a tap coupler.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 was filed after the mailing date of the first action on the merits on 06/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to recite “a filter” and recites “the filter”. Claim 1 has also been amended to recite “a filter”. Accordingly, it is unclear if applicant is attempting to claim one or two filters and if applicant is attempting to claim two filters which of the two filters “the filter” refers to. For the purpose of this Office Action, the Office will interpret the claim as requiring “a second filter” and “the second filter”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Flanders et al. (US 2011/0051143 A1), hereafter Flanders, in view of Atieh (US 2001/0024539 A1), hereafter Atieh.
Regarding claim 21, Flanders discloses an amplified spontaneous emission (ASE) light source (Title) comprising: a seed stage light source for providing a light beam to be amplified (Element 112; [0056]); a tunable element coupled to the seed stage light source configured for filtering a portion of the light beam from the seed stage light source (Element 150; [0070]-[0071]); and a loopback circuit coupled to the tunable element (Element 180 or 602; [0112]), and including a booster stage element for amplifying the filtered light beam from the tunable element (Element 174; [0081]-[0088]), the loopback circuit coupler is disposed between the tunable element and booster stage element (Fig. 10 element 1212), and the coupler is configured to combine light from the tunable element and light from the loopback circuit (Fig. 110 element 1212). Flanders does not explicitly disclose a tap coupler1. However, Atieh discloses a tap coupler (Fig. 2 element 50). The advantage is to provide an easy way to amplify the signal in the loop and provide extraction (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Flanders with a tap coupler as disclosed by Atieh in order to provide an easy way to amplify the signal in the loop and provide extraction.

Allowable Subject Matter
Claims 1-4, 6-20 and 22 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments regarding claims 1 and 16, see pgs. 7 and 8 of the response filed 09/16/2021. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828
09/30/2021                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that “tap coupler” does not appear to have a well defined definition, but the state of the art suggests they are limited to a fiber coupler.